United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued September 21, 2021         Decided February 22, 2022

                        No. 20-5280

     NATIONAL ASSOCIATION OF POSTAL SUPERVISORS,
                     APPELLANT

                             v.

UNITED STATES POSTAL SERVICE AND UNITED POSTMASTERS
             AND MANAGERS OF AMERICA,
                     APPELLEES


        Appeal from the United States District Court
                for the District of Columbia
                    (No. 1:19-cv-02236)


     Abigail A. Graber argued the cause for appellant. With
her on the briefs were Jean M. Zachariasiewicz and Andrew D.
Freeman.

     Sean Janda, Attorney, U.S. Department of Justice, argued
the cause for United States Postal Service. With him on the
brief were Brian M. Boynton, Acting Assistant Attorney
General, Mark B. Stern, Attorney, and Morgan E. Rehrig and
Michelle A. Windmueller, Attorneys, U.S. Postal Service.

    Jonathan Greenbaum was on the brief for appellee United
Postmasters and Managers of America in support of appellees.
                               2
Before: PILLARD and WILKINS, Circuit Judges, and EDWARDS,
Senior Circuit Judge.

   Opinion for the Court filed by Senior Circuit Judge
EDWARDS.

     EDWARDS, Senior Circuit Judge: The Postal
Reorganization Act of 1970 (“Act” or “Postal Act”) delegates
authority to the United States Postal Service (“Postal Service”
or “USPS”) to, inter alia, “classify and fix the compensation
and benefits of all officers and employees.” 39 U.S.C.
§ 1003(a). In setting compensation, the Act requires the Postal
Service to “provide adequate and reasonable differentials in
rates of pay between employees in the clerk and carrier grades
. . . and supervisory and other managerial personnel.” Id.
§ 1004(a). In addition, the Postal Service must “achieve and
maintain compensation for its . . . employees comparable to the
rates and types of compensation paid in the private sector of the
economy.” Id. § 101(c); see also id. § 1003(a). The Act also
directs the Postal Service to allow organizations representing
supervisory and other managerial employees “to participate
directly in the planning and development of pay policies and
schedules, fringe benefit programs, and other programs relating
to supervisory and other managerial employees.” Id. § 1004(b).

     The principal dispute in this case concerns the Postal
Service’s proposed 2016–2019 pay package for its “Field”
Executive and Administrative Schedule (“EAS”) personnel
(“Field Pay Package”). The National Association of Postal
Supervisors (“Association”), a recognized organization of
supervisory personnel, filed a complaint in the District Court
challenging the Postal Service’s adoption of the Field Pay
Package. The Association alleged that the Postal Service
violated the Postal Act by failing to provide a pay differential
between clerks and carriers and the supervisors that manage
                                3
them, and also failing to consider private sector compensation
and benefits. The Association also challenged the Postal
Service’s refusal to consult with the Association regarding pay
policies for Association members who are postmasters or
whom the Postal Service categorizes as “Headquarters” and
“Area” employees.

     In response to the Association’s complaint, the Postal
Service argued that the matters in dispute regarding the Field
Pay Package are not subject to judicial review. The Postal
Service maintained that provisions in the Act authorizing the
adoption of pay packages merely state “policy goals” that the
agency “should attempt to achieve,” not mandatory and
enforceable directives. Br. for Appellee 4, 30. The District
Court agreed and granted the Postal Service’s motion to
dismiss the Association’s complaint for failure to state a claim.
Nat’l Ass’n of Postal Supervisors v. USPS, No. 1:19-CV-2236,
2020 WL 4039177, at *3-7 (D.D.C. July 17, 2020), reprinted
in Joint Appendix (“J.A.”) 39-52. The Association then filed a
timely appeal claiming that the District Court erred in
dismissing its complaint. We agree.

     It is well established that judicial review of Postal Service
actions “is available . . . to determine whether the agency has
acted ‘ultra vires’—that is, whether it has ‘exceeded its
statutory authority.’” Mittleman v. Postal Regul. Comm’n, 757
F.3d 300, 307 (D.C. Cir. 2014) (quoting Aid Ass’n for
Lutherans v. USPS, 321 F.3d 1166, 1173 (D.C. Cir. 2003))
(citations omitted). In National Association of Postal
Supervisors v. USPS, 602 F.2d 420, 435, 439, 440 (D.C. Cir.
1979) (“National Association”), we held that the statutory
provisions at issue in this case are mandatory directives
enforceable pursuant to ultra vires review. The scope of review
articulated in National Association plainly controls the
disposition of this case.
                               4

     After carefully reviewing the record in this case, and
applying controlling principles from National Association and
its progeny, we hold that the Association has plausibly alleged
that the Postal Service exceeded its statutory authority and
failed to act in conformance with the commands of the Act in
the following respects: First, the Postal Service acted ultra
vires by failing to institute “some differential” in pay for
supervisors and by failing to demonstrate that it “set its
compensation levels by reference, inter alia, to the
compensation paid” in the private sector. Id. at 435, 440; see
also 39 U.S.C. §§ 101(c), 1003(a), 1004(a). Second, the Postal
Service failed to follow the commands of the Act by refusing
to consult with the Association on compensation for “Area”
and “Headquarters” employees; by refusing to consult
regarding postmasters; and by failing to provide the
Association with reasons for rejecting its recommendations.
See 39 U.S.C. § 1004(b); National Association, 602 F.2d at
439. Accordingly, we reverse the judgment of the District
Court and remand for further proceedings consistent with this
opinion.

                       I. BACKGROUND

A. Legal Framework

     Congress established the Postal Service as an independent
agency under the Executive Branch in the Postal
Reorganization Act of 1970, Pub. L. No. 91-375, 84 Stat. 719.
See also 39 U.S.C. § 201. As noted above, the Act instructs the
Postal Service to classify and fix the compensation and benefits
of all officers and employees; provide adequate and reasonable
differentials in rates of pay between employees in the clerk and
carrier grades and supervisory and other managerial personnel;
and to achieve and maintain compensation for its employees
                               5
comparable to the rates and types of compensation paid in the
private sector of the economy. See id. §§ 101(c), 1003(a),
1004(a), (b).

      Under the Postal Act, the salaries of rank-and-file
employees – like clerks and carriers – are determined through
a process of collective bargaining with recognized labor
unions. Id. §§ 1202–1209. Collective bargaining for rank-and-
file employees is covered by the National Labor Relations Act
and subject to the jurisdiction of the National Labor Relations
Board. Id. § 1209(a). By contrast, supervisory and managerial
personnel are expressly excluded from representation in any
collective bargaining unit. Id. § 1202(1).

     Instead, the Act directs the Postal Service to “provide a
program for consultation with recognized organizations of
supervisory and other managerial personnel who are not
subject to collective-bargaining agreements under chapter 12
of this title.” Id. § 1004(b). An organization is “recognized”
under the Act if it is “a supervisory organization [that]
represents a majority of supervisors,” “an organization (other
than an organization representing supervisors) [that] represents
at least 20 percent of postmasters,” or “a managerial
organization (other than an organization representing
supervisors or postmasters) [that] represents a substantial
percentage of managerial employees.” Id.

     Once recognized, an organization is “entitled to participate
directly in the planning and development of pay policies and
schedules . . . relating to supervisory and other managerial
employees.” Id. The Act requires the Postal Service to meet “at
least once a month” with any recognized organization, share
details of proposed compensation programs, and allow the
organizations time to make recommendations in response. Id.
§ 1004(c)–(d). The Postal Service must give recommendations
                               6
made by recognized organizations “full and fair consideration,”
and, “if any of such recommendations are rejected,” must
provide reasons to the organization explaining why. Id.
§ 1004(d)(1)(C), (2)(C).

     In the event that a recognized organization “believes that
the decision of the Postal Service is not in accordance with the
provisions of [the Postal Act],” the statute includes a dispute
resolution process. Id. § 1004(f)(1). Upon request by a
recognized organization, the Federal Mediation and
Conciliation Service must convene a factfinding panel to
review the Postal Service’s decision. Id. The panel hears from
the parties and makes recommendations concerning
supervisory pay programs. Id. § 1004(f)(3), (4). The Postal
Service must then “give full and fair consideration to the
panel’s recommendation and shall explain in writing any
differences between its final decision and the panel’s
recommendation.” Id. § 1004(f)(5).

B. Factual Background

     The Postal Service employs approximately 625,000
workers, about 49,000 of whom are supervisors, managers,
postmasters, and other professional and administrative
workers. These workers, known as “Executive and
Administrative Schedule” employees, operate under the
direction of approximately 500 executives, and in turn manage
hundreds of thousands of rank-and-file employees, like clerks
and carriers. The Postal Service designates its EAS employees
as either “Headquarters,” “Area,” or “Field” employees, based
on “where employees work or to whom they report.” Reply Br.
for Appellant 19. EAS employees are distributed across more
than 1,000 job titles and levels.
                              7
    The National Association of Postal Supervisors is a
“recognized organization[] of supervisory and other
managerial personnel” employed by the Postal Service. 39
U.S.C. § 1004(b). It has approximately 27,000 members
comprising active and retired Postal Service managers,
supervisors, postmasters, and other professionals. Association
members include employees whom the Postal Service
categorizes as “Field,” “Area,” and “Headquarters” employees,
as well as postmasters.

    1. Field Employees

     In September 2017, the Postal Service sent a proposed pay
package to the Association for its “Field” EAS employees for
fiscal years 2016 to 2019 (“Field Pay Package”). In the months
following, the Postal Service consulted with the Association on
the package via meetings, letters, and emails. The Postal
Service rejected most of the Association’s recommendations
and issued a final decision in summer 2018. It did not provide
any reasons for rejecting the Association’s recommendations.

     The Association requested that the Federal Mediation and
Conciliation Service convene a factfinding panel to review the
Field Pay Package. It contended the Field Pay Package violated
the Act’s requirements for setting adequate and reasonable pay
differentials between supervisory and rank-and-file employees,
id. § 1004(a), and for maintaining compensation and benefits
comparable to those in the private sector, id. §§ 101(c),
1003(a).

    The Association alleged the five percent “Supervisory
Differential Adjustment” included in the package resulted in
thousands of supervisors earning less than persons who they
supervised because the Postal Service used a lower paid clerk
position as the benchmark for this differential instead of a
                                8
higher paid (and more populous) carrier position. In addition,
the Association claimed that many clerks and carriers received
more total compensation than supervisors because they earned
overtime at higher rates and after fewer hours than their
supervisors, and they also received larger and more regular pay
increases.

     Regarding comparability, the Association alleged that the
Postal Service took no steps to compare compensation or
benefits to the private sector before issuing the initial Field Pay
Package. Only after the factfinding panel was convened did the
Postal Service hire a consultant to evaluate pay (but not
benefits or other compensation) for eight out of 1,000
positions. The Association further alleged that the Postal
Service did not consider high-wage locations or provide
locality pay, refused to offer bonuses, and did not adjust pay in
line with inflation or market increases as is done in the private
sector.

     The factfinding panel held a two-day hearing in December
2018 and issued its unanimous findings in a report in April
2019. It found that the Supervisory Differential Adjustment
method used by the Postal Service had, in many instances,
resulted in unreasonable and inadequate pay differentials.
Regarding comparability, the panel concluded that the Postal
Service had violated the Act’s comparability requirement by
issuing a final decision on the Field Pay Package without
conducting any market survey into private compensation. It
further concluded that the Postal Service method for
determining pay increases, “as constructed and implemented
by the [Postal] Service, does not satisfy the statutory criteri[on]
of comparability.” Compl. ¶ 26, J.A. 11.

   The factfinding panel made recommendations for bringing
compensation for supervisors into conformance with the Act.
                               9
See id. ¶ 68, J.A. 20. Approximately two weeks after the
factfinding report was issued, the Postal Service rejected most
of the recommendations and issued a final decision adhering to
the differential and comparability conclusions in the original
Field Pay Package.

    2. Area and Headquarters Employees

     The Association has 7,500 members in the “Area” and
“Headquarters” categories. It claims that these members
include “employees who perform supervisory and managerial
responsibilities associated with a range of functions” such as
those in “vehicle maintenance, shared services, financial, sales,
and marketing.” Compl. ¶ 57, J.A. 18. On December 18, 2018,
without having engaged in any consultation with the
Association, the Postal Service issued a separate and “final”
pay package for Area and Headquarters EAS employees
through fiscal year 2019 (“Area and Headquarters Pay
Package”).

     The package listed a small number of Headquarters and
Area positions that the Postal Service does recognize as
represented by the Association, but stated that the package
“will not apply to those Headquarters and Area positions who
are represented by the [Association].” Id. ¶ 62, J.A. 18-19. No
pay package has been issued, nor has any consultation with the
Association been undertaken, for those few Headquarters and
Area employees the Postal Service recognizes as properly
represented by the Association for the time period at issue.

    3. Postmaster Employees

     Finally, during this same period, the Association attempted
to represent its postmaster members in negotiations regarding
compensation. The Association has 4,100 postmaster
                               10
members. This is the second largest postmaster membership
group in the country after the United Postmasters and
Managers of America (“United Postmasters”), a recognized
organization that also represents postmasters. The Postal
Service rejected the Association’s request for recognition,
saying that it “cannot lawfully recognize [the Association] as a
representative of postmasters in addition to supervisors.”
Compl. ¶ 79, J.A. 23. The Postal Service has steadfastly refused
to consult with the Association on compensation for
postmasters.

    4. Procedural History

     On July 26, 2019, the Association filed a complaint in the
District Court. The complaint alleges that the Postal Service
has violated section 1004(b) of the Postal Act by refusing to
recognize or consult with the Association regarding
postmasters and supervisors or other managerial personnel
categorized as Area or Headquarters employees. It further
claims that the Postal Service has violated the Act by failing to
maintain any differential between many supervisors and the
employees they oversee, and by failing to achieve and maintain
compensation comparable to the private sector. Finally, it
claims that the Postal Service failed to meet its obligation to
“provide compensation . . . that will assure the attraction and
retention of qualified and capable supervisory and other
managerial personnel.” 39 U.S.C. § 1004(a). In response to the
complaint, the Postal Service filed a motion to dismiss for
failure to state a claim. United Postmasters intervened in
support of the Postal Service’s position that the Association
cannot lawfully represent postmasters and filed its own motion
to dismiss.

     The District Court granted the motions to dismiss, finding
that the Association failed to state a claim because it had not
                               11
shown that the Postal Service had violated a “clear and
mandatory” statutory directive. See Nat’l Ass’n of Postal
Supervisors, 2020 WL 4039177, at *7, J.A. 50. The
Association now appeals.

     The Association raised no challenge in this appeal to the
District Court’s dismissal of Count III of its complaint, related
to the Postal Service’s obligation to ensure compensation that
will attract and retain qualified supervisory personnel. See
Compl. ¶¶ 93-99, J.A. 24-25; 39 U.S.C. § 1004(a). We
therefore uphold the dismissal of Count III, any further
challenge to which has been forfeited by the Association.

                         II. ANALYSIS
A. Standard of Review

    This court reviews de novo a District Court’s grant of a
motion to dismiss for failure to state a claim. VoteVets Action
Fund v. U.S. Dep’t of Veterans Affs., 992 F.3d 1097, 1104
(D.C. Cir. 2021). We must “assume the truth of the plaintiff’s
well-pleaded factual allegations in the complaint” and “draw[]
all reasonable inferences in plaintiff’s favor.” Statewide
Bonding, Inc. v. U.S. Dep’t of Homeland Sec., 980 F.3d 109,
114 (D.C. Cir. 2020); Capitol Servs. Mgmt., Inc. v. Vesta Corp.,
933 F.3d 784, 788 (D.C. Cir. 2019).

B. Availability of Judicial Review

    The actions of the Postal Service are expressly “exempt
from review under the Administrative Procedure Act”
(“APA”). N. Air Cargo v. USPS, 674 F.3d 852, 858 (D.C. Cir.
2012); see also 39 U.S.C § 410(a) (“[T]he provisions of
chapter[] . . . 7 of title 5 [the APA], shall [not] apply to the
exercise of the powers of the Postal Service.”). However, “the
                                12
case law in this circuit is clear that judicial review is available
when an agency acts ultra vires,” or outside of the authority
Congress granted. Aid Ass’n for Lutherans, 321 F.3d at 1173.
Review for ultra vires acts rests on the longstanding principle
that if an agency action is “unauthorized by the statute under
which [the agency] assumes to act,” the agency has “violate[d]
the law” and “the courts generally have jurisdiction to grant
relief.” Am. Sch. of Magnetic Healing v. McAnnulty, 187 U.S.
94, 108 (1902); see also Chamber of Com. v. Reich, 74 F.3d
1322, 1327-28 (D.C. Cir. 1996).

      In line with this precedent, we have repeatedly held that
Postal Service “actions are reviewable to determine whether it
has acted in excess of its statutory authority.” N. Air Cargo,
674 F.3d at 858; see also National Association, 602 F.2d at
432; Aid Ass’n for Lutherans, 321 F.3d at 1173; Sears, Roebuck
& Co. v. USPS, 844 F.3d 260, 265 (D.C. Cir. 2016). While a
court “can defer to the exercise of administrative discretion on
internal management matters, . . . [we] cannot abdicate [our]
responsibility to insure compliance with congressional
directives setting the limits on that discretion.” National
Association, 602 F.2d at 432. In evaluating decisions by the
Postal Service, “[t]he judicial role is to determine the extent of
the agency’s delegated authority and then determine whether
the agency has acted within that authority.” Id. Similarly, “[a]n
agency construction of a statute cannot survive judicial review
if [it] reflects an action that exceeds the agency’s authority.”
Aid Ass’n for Lutherans, 321 F.3d at 1174.

     The Postal Service does not contest that ultra vires review
of its decisions is available. Br. for Appellee 17, 27. Rather, it
argues that the narrow scope of non-APA review precludes the
Association’s claims in this case because the statutory
provisions at issue are not “clear and mandatory” limitations
on the Postal Service’s authority enforceable through ultra
                                13
vires review. Id. at 24-25 (citing Leedom v. Kyne, 358 U.S. 184,
188 (1958)), 30-31. The Postal Service contends that because
the statutory language states that “[i]t shall be the policy of the
Postal Service” to provide pay differentials and comparable
compensation, Congress intended these provisions to be
“simply [some] of many (often conflicting) ‘policy’ goals
noted in the statute.” 39 U.S.C. §§ 1003(a), 1004(a) (emphasis
added); Br. for Appellee 18, 30-31. The Postal Service suggests
that Congress’s use of the word “policy” indicates that these
provisions are merely “advisory goals” that cannot be enforced.
Br. for Appellee 31. We disagree because the Postal Service’s
position is directly at odds with our precedent.

     Many years ago, in our decision in National Association,
we made it absolutely clear that the pay differential,
comparability requirements, and requirement to consult in the
Postal Act place clear limits on the agency’s authority and are
subject to non-APA review. 602 F.2d at 432, 435, 439, 440.
National Association remains good law and controls in this
case. See Aid Ass’n for Lutherans, 321 F.3d at 1173-74
(reaffirming central holdings in National Association).

     The statutory provisions at issue in this case contain
explicit language stating what the Postal Service “shall” do. 39
U.S.C. §§ 101(c), 1003(a), 1004(a), 1004(b). That language is
undoubtably mandatory. See Kingdomware Techs., Inc. v.
United States, 579 U.S. 162, 172 (2016) (“‘shall’ is
‘mandatory’ and ‘normally creates an obligation impervious to
judicial discretion’” (quoting Lexecon Inc. v. Milberg Weiss
Bershad Hynes & Lerach, 523 U.S. 26, 35 (1998))). Congress’s
inclusion of a factfinding panel tasked with reviewing Postal
Service compensation policies to ensure they are “consistent
with the policies of this title, including sections 1003(a) and
1004(a)” is further evidence that Congress intended its stated
                               14
directives to be observed by the Postal Service. 39 U.S.C.
§ 1004(f)(3)(A).

     Congress’s use of the word “policy” in a statute does not
presumptively make a directive voluntary. Rather, while
Congress may choose to commit certain policy decisions to an
agency’s discretion, see Chevron, U.S.A., Inc. v. Nat. Res. Def.
Council, Inc., 467 U.S. 837, 865-66 (1984), here Congress
expressly removed certain policy choices from the Postal
Service by directing that “[i]t shall be the policy” of the agency
to ensure a differential and comparability, see 39 U.S.C.
§§ 1003(a), 1004(a). Congress effectively mandated certain
policies to be followed by the Postal Service, leaving no
discretion for the agency to do otherwise.

     Finally, as noted above, the Postal Service’s
characterization of what constitutes a “clear and mandatory”
statutory provision that is reviewable for ultra vires acts is
patently at odds with our governing precedent. The Postal
Service is correct that a challenged action must “contravene[]
a clear and specific statutory mandate” to be susceptible to
ultra vires review. Nat’l Air Traffic Controllers Ass’n AFL-
CIO v. Fed. Serv. Impasses Panel, 437 F.3d 1256, 1264 (D.C.
Cir. 2006). In Leedom v. Kyne, the seminal case affirming the
availability of ultra vires review, the Court held that a “clear
and mandatory” statutory provision is judicially enforceable.
358 U.S. at 188. And the case law following Leedom confirms
that the “clear and mandatory” standard subsumes review of
claims involving “positive statutory commands,” Nat’l Air
Traffic Controllers Ass’n AFL-CIO, 437 F.3d at 1263,
questions of statutory interpretation, Aid Ass’n for Lutherans,
321 F.3d at 1173, and questions regarding whether an agency
decision was supported by a contemporaneous justification, N.
Air Cargo, 674 F.3d at 859-60; see also Sears, Roebuck & Co.,
844 F.3d at 265 (describing claims subject to non-APA
                               15
review). So long as a statutory provision plainly delineates the
outer limits of agency authority and Congress has not expressly
precluded judicial review, the provision may be susceptible to
review for ultra vires acts that clearly violate its terms. See
Chamber of Com., 74 F.3d at 1327-28.

     In contrast, we have held that vague statutory provisions,
such as one that requires an agency to use “appropriate data” to
calculate a payment amount, are not sufficiently clear and
mandatory to warrant non-APA review. DCH Reg’l Med. Ctr.
v. Azar, 925 F.3d 503, 509-10 (D.C. Cir. 2019); see also Nyunt
v. Broad. Bd. of Governors, 589 F.3d 445, 449 (D.C. Cir. 2009)
(holding that a statutory provision requiring an agency to hire
“suitably qualified” U.S. citizens was not subject to ultra vires
review). Unlike the statutory requirements in this case, those
ambiguous provisions lack discernible standards by which a
court can identify a limit to agency authority.

     The Postal Service also argues that judicial review of
Postal Service compensation decisions should be foreclosed
because Congress included a provision for factfinding in the
Act. In other words, the Postal Service suggests that the
factfinding dispute resolution process supplants the need for
judicial review. Br. for Appellee 27-29; see § 1004(f)–(g). The
conclusion urged by the Postal Service does not follow from its
starting premise. “The history of the Postal Act indicates that
Congress contemplated a very restricted judicial role in the
Postal Service’s compensation decisions” but “[i]t does not
present the kind of evidence necessary to foreclose review
altogether.” National Association, 602 F.2d at 432; see also Bd.
of Governors of Fed. Rsrv. Sys. v. MCorp Fin., Inc., 502 U.S.
32, 44 (1991) (“only upon a showing of ‘clear and convincing
evidence’ of a contrary legislative intent should the courts
restrict access to judicial review” (quoting Abbott Labs. v.
Gardner, 387 U.S. 136, 141 (1967))). Congress’s addition of
                               16
the dispute resolution process in 1980, which it discussed as a
means to reduce litigation but not supplant judicial review,
does not alter that conclusion. See S. Rep. No. 96-856, at 4
(1980) (“It is the committee’s intention to develop a dispute
procedure which will make it more likely the parties can
resolve their differences through improved consultation, rather
than through the courts.”).

    In sum, the Postal Act’s requirements that the Postal
Service “shall” consult with recognized organizations,
maintain “adequate and reasonable differentials in rates of pay”
between supervisors and clerks and carriers, and “achieve and
maintain compensation for its officers and employees
comparable to the rates and types of compensation paid in the
private sector” are clear and mandatory, enforceable provisions
subject to review for ultra vires acts. 39 U.S.C. §§ 101(c),
1003(a), 1004(a), (b).

C. Pay Differential Requirement per § 1004(a) and
Comparability Requirement per §§ 101(c), 1003(a)

     We turn now to the Association’s claim that the Postal
Service violated the Act by failing to maintain a supervisory
pay differential or conduct a comparability analysis with
respect to the Field Pay Package. In considering the issues in
this case, we remain mindful that “[r]eviewability and the
scope of review are two separate questions.” National
Association, 602 F.2d at 432. “[T]he Postal Service has broad
discretion in setting compensation levels,” but this “does not
mean . . . that its decisions are entirely insulated from judicial
surveillance.” Id. As we have already explained, “[t]he judicial
role is to determine the extent of the agency’s delegated
authority and then determine whether the agency has acted
within that authority.” Id.
                                17
    1. The Postal Service Acted Ultra Vires by Failing to
    Maintain “Some” Pay Differential

     The Postal Act requires that the Postal Service “provide
adequate and reasonable differentials in rates of pay between
employees in the clerk and carrier grades in the line work force
and supervisory and other managerial personnel.” 39 U.S.C.
§ 1004(a). The Postal Service contends that it has satisfied the
pay differential requirement in section 1004(a) through its
Supervisory Differential Adjustment, which sets a five percent
differential between supervisors’ pay and the pay of clerks and
carriers. Br. for Appellee 32-33. However, the Association
argues that the method used to implement the differential is
flawed and, as a result, “thousands of EAS employees earn[]
less than the craft workers they supervise.” Compl. ¶ 37, J.A.
13.

     As we determined in National Association, “[t]he Postal
Act does require some differential, and requires that that
differential be adequate and reasonable.” 602 F.2d at 435.
“[T]he differential guarantee” is not “a meaningless, empty
promise, one which the Postal Service can ignore at will.” Id.
Though a differential must be present, the Postal Service has
broad discretion to decide its size and how it is computed. Id.
at 433 (“Congress chose . . . to leave the precise differential to
the discretion of the agency.”). Accordingly, “a court can
compel the Postal Service to consider and fulfill the differential
requirement, but it cannot substitute its own judgment of what
is adequate and reasonable for that of the Postal Service.” Id.
at 435 (emphases added).

     In alleging the Postal Service provided no differential in
pay for thousands of supervisory employees, the Association
thus states a claim that the Postal Service has exceeded its
statutory authority. It is the responsibility of the Postal Service
                               18
to indicate that it has established “some differential.” Id. Here,
such a showing has not been made.

    2. The Postal Service Acted Ultra Vires by Failing to
    Consider Private Sector Pay and Achieve Comparability

     Section 101(c) directs that, “[a]s an employer, the Postal
Service shall achieve and maintain compensation for its
officers and employees comparable to the rates and types of
compensation paid in the private sector of the economy.” 39
U.S.C. § 101(c). Again, in section 1003(a) Congress instructed
that “[i]t shall be the policy of the Postal Service to maintain
compensation and benefits for all officers and employees on a
standard of comparability to the compensation and benefits
paid for comparable levels of work in the private sector of the
economy.” Id. § 1003(a) (emphases added).

     Appellant alleges the Postal Service did not study private
compensation or benefits before issuing its Field Pay Package.
Only after the final package was issued and the factfinding
panel was convened did the Postal Service inquire into private
pay rates. Even then, it only looked at pay rates for eight out of
a thousand positions included in the Field Pay Package. It did
not study total compensation or benefits, as specified in the
Act, for any positions. Compl. ¶ 23, J.A. 10. The result is
compensation the Association alleges is not “comparable” to
the private sector. The Postal Service counters that it met its
statutory requirements with the pay study of eight positions in
addition to its “internal expertise.” Br. for Appellee 33-34.

    In National Association, we determined that the Act’s
“provisions require that the Postal Service set its compensation
levels by reference, inter alia, to the compensation paid” in the
private sector. 602 F.2d at 440. We described the comparable
pay provision as one of several “requirements” and said that
                                 19
the Postal Service must, at minimum, “consider[] all the factors
as directed by the Postal Act,” id. at 440-41, and “arrive[] at a
good faith judgment,” id. at 435. Thus, to meet its statutory
obligation, the Postal Service must (1) consider private sector
compensation and benefit rates in setting compensation for
“all” employees, and (2) show a good faith determination that
compensation and benefits are comparable. In order to set
compensation “by reference . . . to” private compensation and
benefit rates, id. at 440, the Postal Service must know what
those rates are. In addition, the statute’s directive that the Postal
Service “maintain” comparable compensation entails some
showing that it is keeping pace with rising private sector rates.

       Within these bounds, the Postal Service has broad
discretion to “achieve and maintain” comparability to the
private sector using the means it sees fit. See id. at 432
(recognizing that the Postal Service “must have the freedom
. . . to control costs” in an efficient manner). The statute does
not specify how similar the rates must be, the manner in which
rates are compared, or the method of study of private sector
rates. However, the Postal Service cannot choose to ignore
private sector compensation rates altogether, and it must
demonstrate in good faith that it has “achieve[d] and
maintain[ed]” comparability in line with Congress’s directives.
39 U.S.C. § 101(c).

     Here, the Postal Service has not shown that it considered
private sector compensation and benefits nor explained how it
has achieved comparability in its rates. It has not provided a
justification for its conclusion that comparability has been
achieved, nor explained its resolution of factors built into the
comparability requirement like locality pay and market rate
increases in pay. Absent a reasoned explanation showing
otherwise, the Postal Service’s belated and limited look at pay
– and not total compensation or benefits – for only eight of
                                20
1,000 positions plainly fails to meet its statutory obligation to
achieve comparability in good faith “for all officers and
employees.” Id. § 1003(a).

D. Requirement to Consult per § 1004(b)

     Finally, we consider the Association’s claim that the Postal
Service acted ultra vires by refusing to consult with the
Association about pay policies relating to Association
members who (1) are categorized as “Area” or “Headquarters”
employees or (2) are postmasters. “Section 1004(b) provides
that representatives of supervisory and other managerial
personnel [who are not subject to collective-bargaining
agreements under the Act] are entitled to participate directly in
the development of Postal Service compensation programs and
policies.” National Association, 602 F.2d at 436; 39 U.S.C.
§ 1004(b). In National Association, we found that, to meet this
requirement, “the Postal Service must discuss its proposed
compensation policies with the Association[] before those
policies go into effect, and . . . that such discussions must be
conducted in a meaningful, good faith manner.” 602 F.2d at
436. Ultimately, “if the Postal Service gives the Association[]
an opportunity to analyze and criticize proposed compensation
decisions and the materials on which those decisions are based,
and then supplies the Association[] with reasons for rejecting
any criticisms in advance of a final decision, then the Postal
Service has met its statutory obligations under section 1004(b)
and the judicial function is at an end.” Id. at 439. It follows that
refusal by the Postal Service to consult at all on compensation
for eligible employees constitutes a violation of the mandatory
consultation provision.

    The Postal Service has refused to consult with the
Association regarding compensation for most workers it deems
“Area” or “Headquarters” employees, as opposed to Field
                                21
employees. Additionally, it has refused to consult with the
Association about postmasters’ compensation. The
Association contends the statute entitles it to represent these
employees in pay policy negotiations and, accordingly, that the
Postal Service has acted outside the scope of its authority by
refusing to do so. Finally, it claims that the Postal Service failed
to provide it with reasons for rejecting its recommendations.

    1. The Postal Service Acted Ultra Vires by Refusing to
    Consult Regarding Area and Headquarters Employees
    Without Providing Any Explanation

     The Postal Service recognizes the Association as an
organization representing Field EAS employees, but not most
Area and Headquarters employees. The reasoning provided by
the Postal Service for this position is sparse and self-serving.
The Postal Service simply asserts, with no evidence to support
its claim, that Area and Headquarters employees are not
“supervisory” or “other managerial employees” under the Act.
Br. for Appellee 10, 43-44; see 39 U.S.C. § 1004(b). According
to the Postal Service, these employees are “professional,
technical, administrative[,] and clerical employees” and,
therefore, not entitled to representation. Br. for Appellee 10.
No further explanation has been provided as to how the Postal
Service reached this conclusion or why certain EAS employees
qualify for representation and others do not. Compl. ¶ 63, J.A.
19. As a result, most Area and Headquarters EAS employees
have been denied representation by the Association in the pay
policy process.

     The Association argues that the term “supervisory and
other managerial employees,” as used in the Act, is
synonymous with EAS employees. Corrected Br. for Appellant
41. It points out that the Area and Headquarters employees in
question are neither executives nor members of collective
                              22
bargaining units, but rather an in-between group that
undertakes the supervisory and managerial functions of
assuring that the policies set by the executives are carried out
by the craft employees. Id. The designations “Field,”
“Headquarters,” and “Area,” it notes, have been created by the
agency and do not appear in the Act. Id. at 43. The Association
thus alleges that the Postal Service has acted outside the scope
of its authority by refusing to consult on pay policy for Area
and Headquarters employees.

     Under ultra vires review, a statutory construction by an
agency is “impermissible” if it is “utterly unreasonable.” Aid
Ass’n for Lutherans, 321 F.3d at 1174. “We ‘owe a measure of
deference to the agency’s own construction of its organic
statute, but the ultimate responsibility for determining the
bounds of administrative discretion is judicial.’” Id. at 1173
(quoting National Association, 602 F.2d at 432-33). Moreover,
an agency acts ultra vires when its decision is not supported by
“a contemporaneous justification by the agency itself,” but
only a “post hoc explanation [by] counsel.” N. Air Cargo, 674
F.3d at 860 (citing SEC v. Chenery, 318 U.S. 80 (1943)).

     Here, we cannot assess whether the Postal Service’s claim
regarding “supervisory and other managerial employees” is
plausible because the Postal Service has failed to offer any
support for its position. “When an administrative agency sets
policy, it must provide a reasoned explanation for its action.
That is not a high bar, but it is an unwavering one.” Judulang
v. Holder, 565 U.S. 42, 45 (2011). In this case, we do not know
the criteria by which employees were categorized as
“professional, technical, administrative, [or] clerical
employees,” nor how their job functions differ from those the
Postal Service deems “supervisory and other managerial
employees.” We have no insight into the Postal Service’s
classification of any particular role. Moreover, the thin
                               23
reasoning the Postal Service has supplied was provided for the
first time in this litigation by counsel. Corrected Br. for
Appellant 47-50.

     What is clear is that the Postal Service may not arbitrarily
exclude employees from representation they are entitled to
under the Act. See Leedom, 358 U.S. at 189 (finding an agency
action ultra vires that “deprived . . . employees of a ‘right’
assured to them by Congress”). The Postal Act plainly
obligates the agency to consult with respect to compensation
for supervisory and other managerial employees regardless of
their designation by the Postal Service as “Field,”
“Headquarters,” or “Area” employees. Moreover, section
1004(b) indicates that employees are either entitled to
representation by a union for the purposes of collective
bargaining under chapter 12 of the Act, or permitted
representation by a “program for consultation with recognized
organizations of supervisory and other managerial personnel.”
39 U.S.C. § 1004(b).

     We reject the Postal Service’s position that it may deny
employees the representation rights granted by Congress by
simply declaring employees not to be supervisory or other
managerial personnel. It draws on a definitional provision in
the statute to argue that “members of the supervisors’
organization” are limited to employees “who are recognized
under an agreement between the Postal Service and the
supervisors’ organization as represented by such organization.”
Br. for Appellee 41 (quoting 39 U.S.C. § 1004(i)(2)). The
Postal Service proffers that if it does not agree to recognize
employees as “members,” then those employees are not
entitled to representation under the Act. Id. This is a specious
argument.
                               24
     Indeed, the Association represented at oral argument that
no such “agreement between the Postal Service and the
supervisors’ organization” has been in effect since 1981. The
Postal Service did not dispute this claim. If the Postal Service’s
position regarding enforcement of the requirement to consult
were accepted, then all Association members would be without
consultation rights. Obviously, this would be an untenable
situation. Therefore, to support its claim that certain Area and
Headquarters employees do not qualify for representation by
the Association, the Postal Service must demonstrate that the
job functions of these employees are not supervisory or “other
managerial” in nature. 39 U.S.C. § 1004(b).

     The Postal Service further claims that the Association has
not plausibly alleged a violation of section 1004(b) because “it
has not even attempted to allege facts demonstrating that it
represents any discrete set of EAS employees covered by the
[Area and Headquarters] Pay Package.” Br. for Appellee 44.
This claim is belied by the record. The Association has alleged
that it represents 7,500 employees throughout the country
whom the Postal Service categorizes as “Headquarters” or
“Area” employees, and claimed that such employees perform
supervisory and managerial responsibilities. Compl. ¶ 57, J.A.
18. It has also contended that the Postal Service “failed entirely
to consult” with the Association regarding compensation
policies for all Headquarters and Area employees, and that the
Postal Service refuses to recognize its representation of many
of these employees. Id. ¶¶ 59-63, J.A. 18-19.

    For those few Area and Headquarters employees the Postal
Service recognizes as represented by the Association, the
Postal Service has exceeded its authority by failing to consult.
At oral argument, the Postal Service attempted to argue that
because it expressly excluded those employees from the
general Area and Headquarters Pay Package and did not issue
                               25
any 2016 to 2019 pay package for these employees, it did not
breach its obligation to consult. See also id. ¶¶ 61-62, J.A. 18-
19. This reeks of chicanery. The Postal Service may not evade
its statutory obligation to consult by excluding employees from
its pay packages and refusing to promulgate any pay policies
for them. See 39 U.S.C. § 1004(e)(1) (requiring the Postal
Service to propose a pay package for members of a supervisory
organization within forty-five days of reaching a collective
bargaining agreement for rank-and-file employees).

     As things now stand, it appears that the Postal Service is
of the view that the majority of Area and Headquarters
employees are not entitled to representation by the Association
because they are not “supervisory” or “other managerial
employees.” Id. § 1004(b). However, the Postal Service’s
position reflects nothing more than an unsupported assertion
that is strongly contested by the Association. On remand, the
District Court must determine which of these employees have
been improperly excluded from the right to representation
granted in section 1004(b).

    2. The Postal Service’s Refusal to Consult with the
    Association Regarding Postmasters is Ultra Vires

     Section 1004(b) sets the requirements for a group to
become a “recognized organization[]” that is “entitled to
participate directly” in the planning and development of
compensation policy for its members. 39 U.S.C. § 1004(b). In
order to become a recognized organization, a group must prove
that it is either (1) a supervisory organization that represents a
majority of supervisors; (2) an organization (other than an
organization representing supervisors) that represents at least
twenty percent of postmasters; or (3) a managerial organization
(other than an organization representing supervisors or
postmasters) that represents a substantial percentage of
                               26
managerial employees. Id. Once an organization has satisfied
any one of these three standards, “such organization . . . shall
be entitled to participate directly” in the development of
compensation policies “relating to supervisory and other
managerial employees.” Id.

     The Postal Service contends this provision mandates that
separate, mutually exclusive organizations represent only
supervisory employees or postmasters or managerial
employees. Br. for Appellee 38-40. Because the Association
represents supervisory employees, the Postal Service insists, it
cannot also represent postmasters. The Postal Service relies on
this construction to justify its refusal to consult with the
Association regarding its 4,100 postmaster members. Because
there is currently no freestanding organization to represent
managerial employees, who are instead represented by the
Association and recognized organizations of postmasters, this
interpretation would deny all managerial employees
representation in the development of pay policies. Corrected
Br. for Appellant 47; Reply Br. for Appellant 4. Intervenor
United Postmasters has endorsed the Postal Service’s position.
See Br. for Intervenor Def.-Appellee 8.

     Once again, the question before us is whether “the
disputed [agency interpretation] defies the plain language of a
statute or . . . the agency’s construction is utterly unreasonable
and thus impermissible.” Aid Ass’n for Lutherans, 321 F.3d at
1174. As we explain below, the Postal Service’s construction
requires adding text to the Act that Congress pointedly omitted.
We therefore hold that the Postal Service’s position is contrary
to the plain language of the Act.

     The carefully worded language of section 1004(b) presents
different requirements for supervisory organizations than it
does for postmaster or managerial organizations. In requiring
                               27
that a supervisory organization represent “a majority of
supervisors,” Congress made clear that there can be only one
such organization authorized to consult on behalf of
supervisors. 39 U.S.C. § 1004(b). Multiple organizations
cannot each represent “a majority of supervisors,” only one
can. However, because any given postmasters’ organization
must only represent “at least 20 percent of postmasters,” as
many as five postmasters’ organizations could qualify under
the Act. Likewise, a managerial organization must only
represent “a substantial percentage of managerial employees,”
so many managerial organizations could qualify. Id. This
distinction sets the supervisory organization apart from the
start.

     While postmasters’ organizations are expressly prohibited
from also representing supervisors, and managerial
organizations are prohibited from also representing supervisors
or postmasters, no such restriction is placed on supervisory
organizations. Supervisory organizations – beyond having to
show they represent a majority of supervisors – are not limited
in who else they can represent. This precisely crafted statute
thus presents a “nested” structure, in which Congress placed
deliberate restrictions on postmasters’ organizations (which
may not represent supervisors) and on managerial
organizations (which may not represent either supervisors or
postmasters), but conspicuously left the supervisory
organization free to represent either postmasters or managers
alongside supervisors. See Figure 1, infra. “[W]hen Congress
includes particular language in one section of a statute but
omits it in another . . . , it is generally presumed that Congress
acts intentionally and purposely in the disparate inclusion or
exclusion.” Collins v. Yellen, 141 S. Ct. 1761, 1782 (2021)
(quoting Barnhart v. Sigmon Coal Co., 534 U.S. 438, 452
(2002)). The Act does not say that a supervisory organization
cannot represent postmasters. Therefore, the Postal Service’s
                                  28
construction of the statute would require us to write a
restriction into the text that is not there. We will not do that.
Alabama v. North Carolina, 560 U.S. 330, 352 (2010) (“We do
not—we cannot—add provisions to a federal statute.”).




                             Managers


                            Postmasters


                            Supervisors



               Figure 1: Section 1004(b)’s Nested Structure



     This precise enactment of statutory language on the part of
Congress was no accident. First, it reflects the history of the
Act and the representative organizations that were in existence
when the Act was first passed. When the consultation process
was established in 1970, the Association represented “a
majority of supervisors” and was thus the sole recognized
supervisory organization. See National Association, 602 F.2d
at 438 (discussing early consultation agreements between the
Association and Postal Service). The original statute made no
reference to postmasters or postmaster organizations, but
permitted “managerial organization[s] (other than an
organization representing supervisors) [that] represent[] a
substantial percentage of managerial employees.” Pub. L. No.
91-375, 84 Stat. 719, 731 (1970). At that time, organizations
                              29
representing postmasters qualified for consultation as
“managerial organization[s].” See National Association, 602
F.2d at 426 n.7 (describing the National Association of
Postmasters of the United States and the National League of
Postmasters of the United States as recognized organizations
under § 1004(b) before the statute mentioned postmasters’
organizations). Postmasters were thus understood to be a subset
of “supervisory and other managerial” employees. No
standalone organization for managerial employees existed at
the Act’s inception, nor does one exist today. Corrected Br. for
Appellant 47; Reply Br. for Appellant 4.

     In 1980, Congress added to the Act the detailed
participation process and factfinding panel for resolving
disputes now codified in 39 U.S.C. § 1004(c)–(g). Pub. L. No.
96-326, 94 Stat. 1023 (1980). However, as originally enacted,
these provisions permitted only the supervisory organization to
engage in these processes. Id. “Managerial organizations,” then
consisting of organizations representing postmasters, could
consult but were excluded from protection of the participation
requirements and dispute resolution process. S. Rep. No. 108-
112, at 3 (2003). This “left postmasters with no avenue to
resolve disagreements with Postal Headquarters” and “limited
their ability to have meaningful discussions with Postal
Headquarters on issues relating to pay and benefits.” Id.

     In 2003, Congress amended the Postal Act to allow
postmasters’ organizations access to the same participation and
dispute resolution procedures available to supervisory
organizations. See Postmasters’ Equity Act of 2003, Pub. L.
No. 108-86, 117 Stat. 1052. It defined “postmasters’
organization” in the Act, added the twenty percent threshold
for recognition, and afforded postmasters’ groups access to the
dispute resolution process. Id. at 1052-53. Congress left in
                               30
place the catchall category of “managerial organization,” even
though no such separate group existed.

     Rather than institute a rigid separation, the 2003
amendment confirms that postmasters are managers:
“‘postmaster’ means an individual who is the manager in
charge of the operations of a post office, with or without the
assistance of subordinate managers or supervisors.” 39 U.S.C.
§ 1004(i)(3). Notably, when Congress amended the Act in
2003, it did not add a restriction that would prevent postmasters
who were already members of the Association from continuing
membership in that larger umbrella group. Rather, Congress
took care to preserve these employees’ access to membership
in the general supervisory organization, while ensuring that
postmasters’ organizations could additionally avail themselves
of the dispute resolution measures.

     Importantly, Congress safeguarded the ability of
managerial personnel – who had no organization of their own
– to seek representation via either an existing recognized
supervisory organization or postmasters’ organization. The
resulting structure gives Postal Service managers and
postmasters the choice to throw in their lot with the general
supervisory organization, which represents the interests of all
supervisory and managerial employees including postmasters,
or, if they prefer, to join their own, category-specific
negotiating body.

    It is noteworthy that the Postal Service’s position that it
“cannot lawfully recognize [the Association] as a
representative of postmasters in addition to supervisors,”
Compl. ¶ 79, J.A. 23, is belied by its own practice. At oral
argument, counsel for the Postal Service acknowledged that the
agency has consulted with the Association (and Intervenor
United Postmasters and Managers of America) on
                               31
compensation policies for managerial employees and
continues to do so today. The parenthetical restrictions in the
statute cannot both be read to permit these organizations to
represent managerial employees but to deny supervisory
organizations the ability to represent postmasters. The Postal
Service’s proposed interpretation that these groups must be
mutually exclusive presents an “utterly unreasonable”
interpretation of the statute that contravenes Congress’s careful
wording and would deny thousands of managerial employees
access to the protections of the Act as Congress intended. Aid
Ass’n for Lutherans, 321 F.3d at 1174.

     In sum, it is undisputed that the Association qualifies as a
recognized organization under the Postal Act because it
represents “a majority of supervisors.” 39 U.S.C. § 1004(b);
Br. for Appellee 7-8. Having met this threshold requirement, it
is therefore “entitled to participate directly in the planning and
development of pay policies . . . relating to supervisory and
other managerial employees.” 39 U.S.C. § 1004(b). Its
postmaster members, described in the Act as “manager[s] . . .
with or without the assistance of subordinate managers or
supervisors,” id. § 1004(i)(3), plainly fall into the broad
category of “supervisory and other managerial employees” the
Association may represent, id. § 1004(b). It follows that section
1004(b) requires the Postal Service to consult with the
Association regarding compensation for these employees.

    3. The Postal Service Must Give Reasons for Rejecting the
    Association’s Recommendations

     Finally, the Association alleges the Postal Service did not
supply reasons for rejecting its recommendations on the Field
Pay Package before issuing a final decision. Compl. ¶¶ 53-54,
J.A. 17. The plain text of section 1004(b) and our precedent
mandate that the Postal Service must “suppl[y] the
                              32
Association[] with reasons for rejecting any criticisms in
advance of a final decision.” National Association, 602 F.2d at
439. The Postal Service exceeded the scope of its statutory
authority by issuing the Field Pay Package without first
explaining why it was rejecting the Association’s
recommendations.

                      III. CONCLUSION

     For the reasons set forth above, we hold that the
Association plausibly alleges that the Postal Service exceeded
the scope of its delegated authority on multiple counts.
Accordingly, the judgment of the District Court is reversed and
the case is remanded for further proceedings consistent with
this opinion.